               Case 20-13304-PGH         Doc 64     Filed 05/05/20     Page 1 of 6




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

In re:

Advanced Power Technologies, LLC,                           Case No. 20-13304-PGH

      Debtor.                                               Chapter 11
________________________________/


             EXPEDITED MOTION TO RECONSIDER DISMISSAL ORDER
                  AND TO REINSTATE THIS CHAPTER 11 CASE


             ** Expedited Hearing Requested Pursuant to Local Rule 9075-1 **
                                    Basis for Expedited Relief
               On April 24, 2020, the Court dismissed this chapter 11 case to
               permit the Debtor to apply for a substantial forgivable loan
               (approximately $1.8 million) pursuant to the Coronavirus Aid,
               Relief, and Economic Security (CARES) Act. Thereafter, the
               Debtor applied for and received said forgivable loan. However,
               since the dismissal, the Debtor has received too many inquiries
               and demands from creditors, including threats to replevy assets.
               The Debtor cannot operate without the benefit of the automatic
               stay and going through the chapter 11 plan process.
               Accordingly, the Debtor requests that the Court schedule this
               motion for hearing on an expedited basis on or before Friday,
               May 8, 2020.


         Advanced Power Technologies, LLC (the “Debtor”), by and through its undersigned

counsel and pursuant to Fed. R. Civ. P. 59, made applicable by Fed. R. Bankr. P. 9023, and Fed.

R. Civ. P. 60(b), made applicable by Fed. R. Bankr. P. 9024, requests that the Court reconsider the

Order Granting Emergency Motion to Voluntarily Dismiss Case and Shorten Hearing Notice

Period [ECF No. 60] (the “Dismissal Order”) and reinstate this chapter 11 case. In support, the

Debtor respectfully states as follows:




{2332/000/00496752}                             1
               Case 20-13304-PGH          Doc 64    Filed 05/05/20    Page 2 of 6




                                           Background

       1.      The Debtor is a Florida limited liability company with its corporate office located

in Pompano Beach, Florida. The Debtor provides consumers with complete solutions for lighting,

signage, and electrical service.

       2.      On March 11, 2020, the Debtor filed a voluntary petition for relief under chapter

11 of the Bankruptcy Code (the “Petition Date”). The Debtor was operating its business and

managing its affairs as a debtor in possession. No trustee, examiner, or statutory committee had

been appointed. The section 341 meeting of creditors was held and concluded on April 16, 2020.

       3.      On April 22, 2020, the Debtor filed the Amended Emergency Motion to Voluntarily

Dismiss Case and Shorten Hearing Notice Period [ECF No. 52], wherein the Debtor sought the

immediate dismissal of this chapter 11 case in order to access significant forgivable credit under

the CARES Act in order to fund payroll.

       4.      On April 24, 2020, after notice and a hearing, the Court entered the Dismissal

Order, wherein the Court, among other things, dismissed this chapter 11 case without prejudice

and denied all pending motions without prejudice as moot.

       5.      Following entry of the Dismissal Order, the Debtor applied for and obtained a

forgivable loan under the CARES Act in the approximate amount of $1.8 million.

       6.      Nonetheless, following entry of the Dismissal Order, the Debtor has received too

many inquiries and demands from creditors, including threats to replevy assets. The Debtor

realizes that it cannot operate without the benefit of the automatic stay and going through the

chapter 11 plan process.




{2332/000/00496752}                             2
                Case 20-13304-PGH           Doc 64    Filed 05/05/20      Page 3 of 6




                           Relief Requested and Legal Basis in Support

        7.      Through this motion, the Debtor requests that the Court reconsider the Dismissal

Order and reinstate this chapter 11 case.

        8.      A motion for reconsideration may be considered under either Rule 59, made

applicable by Fed. R. Bankr. P. 9023, or Rule 60(b), made applicable by Fed. R. Bankr. P. 9024.

        9.      A motion to alter or amend an order or judgment under Rule 59 must be filed no

later than 14 days after entry of the subject order or judgment. See Fed. R. Bankr. P. 9023. A

motion seeking relief from a judgment or order under Rule 60(b) must be filed within a reasonable

time after entry of the subject judgment or order. See Rule 60(c)(1). This motion is timely filed

under both Rule 59 and Rule 60.

        10.     Under Rule 59, a court may grant a motion to alter or amend an order or judgment

if the movant presents: (1) newly discovered evidence that was not available at the time of trial, or

(2) evidence in the record that clearly establishes manifest error of law or fact. Kellogg v. Schreiber

(In re Kellogg), 197 F.3d 1116, 1119 (11th Cir. 1999) (citing In re Investors Fla. Aggressive

Growth Fund, Ltd., 168 B.R. 760, 768 (Bankr. N.D. Fla. 1994)). Under Rule 60(b)(2) and (6), a

court may relieve a party from a judgment or order for “newly discovered evidence” or “any other

reason that justifies relief.”

        11.     The Debtor submits that circumstances exist that justify the Court to reconsider the

Dismissal Order and reinstate this chapter 11 case. At the time the Debtor sought to voluntarily

dismiss this case in order to obtain a forgivable loan under the CARES Act, the Debtor was

complying with the loan application promulgated by the U.S. Small Business Administration (the

“SBA”), which required an applicant to certify that it was not presently a debtor in bankruptcy. If

the applicant were a debtor in bankruptcy, the application stated that the loan would not be




{2332/000/00496752}                               3
               Case 20-13304-PGH          Doc 64     Filed 05/05/20        Page 4 of 6




approved. Since then, numerous bankruptcy courts have entered temporary restraining orders

compelling the SBA to act on the loan applications without regard for an applicant’s status as a

chapter 11 debtor in possession. Calais Regional Hospital v. Jovita Carranza (In re Calais

Regional Hospital), Adv. Proc. No. 20-01006, ECF No. 21 (Bankr. D. Maine May 1, 2020); Roman

Catholic Church of the Archdiocese of Santa Fe v. U.S. (In re Roman Catholic Church of the

Archdiocese of Santa Fe), Adv. Proc. No. 20-01026, ECF No. 15 (Bankr. D.N.M. May 1, 2020);

Hidalgo County Emergency Service Foundation v. Carranza (In re Hidalgo County Emergency

Service Foundation), Adv. Proc. No. 20-02006, ECF No. 18 (Bankr. S.D. Tex. April 25, 2020).

The bankruptcy court’s reason that the SBA exceeded its authority in requiring the above-

described certification and that it is in violation of 11 U.S.C. § 525(a). The ruling in In re Roman

Catholic Church of the Archdiocese of Santa Fe went so far as to state that “[i]f the [SBA’s] actions

result in [the debtor] not obtaining the $900,000 it requested, [the debtor] may file an adversary

proceeding for compensatory and, if appropriate, punitive damages.”

       12.     Accordingly, the Debtor should not have been required to voluntarily dismiss this

case in order to obtain forgivable loans under the CARES Act when it otherwise met all other

requirements to obtain said loan. The circumstances created by the SBA permit the Court to grant

the relief requested herein.

       13.     Further, at the time the Debtor sought to voluntarily dismiss this case, the Debtor

believed that its creditors would work with the Debtor to restructure its debt outside of bankruptcy.

Though some creditors have cooperated, others have not, and the Debtor is unable to restructure

its debt outside of bankruptcy without the cooperation of all creditors.




{2332/000/00496752}                              4
               Case 20-13304-PGH          Doc 64      Filed 05/05/20     Page 5 of 6




       14.     Obtaining a forgivable loan under the CARES Act was in the best interests of the

Debtor’s estate and did not unfairly prejudice any parties in interest. Indeed, obtaining the

forgivable loan significantly benefitted the Debtor and its creditors.

       15.     Reconsideration of the Dismissal Order or reinstatement of this chapter 11 case

shall neither negate nor adversely affect any of those rights and interests given to TBK Bank, SSB

(“TBK”), under and in respect to the Court’s Final Financing Order and the Post-Petition

Agreements [ECF No. 45]; including, but not limited to, all senior and first priority post-petition

liens and security interests granted to TBK, and the Debtor’s prepetition and post-petition

monetary and non-monetary obligations to TBK shall remain in full force and effect post-

dismissal. In accordance herewith, TBK shall be entitled to continue collecting directly from any

account debtors all payments made on any accounts.

       WHEREFORE, the Debtor respectfully requests that the Court hold an expedited hearing

on this motion and thereafter enter an order reinstating this chapter 11 case and granting any further

relief as the Court deems just and equitable.

                                       Respectfully Submitted,

                                       SHRAIBERG, LANDAU & PAGE, P.A.
                                       Attorneys for the Debtor
                                       2385 NW Executive Center Drive, Suite 300
                                       Boca Raton, Florida 33431
                                       Telephone: 561-443-0800
                                       Facsimile: 561-998-0047
                                       Email: bss@slp.law
                                       Email: jlanphear@slp.law

                                       By: /s/ Bradley S. Shraiberg
                                              Bradley S. Shraiberg
                                              Florida Bar No. 121622
                                              Joshua B. Lanphear
                                              Florida Bar No. 125421




{2332/000/00496752}                               5
               Case 20-13304-PGH          Doc 64     Filed 05/05/20     Page 6 of 6




                                ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Filing to those parties registered to receive electronic notices in this case on

May 5, 2020.


                                             By: /s/ Bradley S. Shraiberg




{2332/000/00496752}                              6
